         Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 1 of 23



 1   Elizabeth T. Castillo (#280502)
     ecastillo@cpmlegal.com
 2   Mark C. Molumphy (#168009)
     mmolumphy@cpmlegal.com
 3   Tamarah P. Prevost (#313422)
     tprevost@cpmlegal.com
 4   Noorjahan Rahman (#330572)
     nrahman@cpmlegal.com
 5   COTCHETT, PITRE & McCARTHY, LLP
     San Francisco Airport Office Center
 6   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
 7   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
 8
     Attorneys for Plaintiff Brian McNamara
 9   and all others similarly situated
10
                          UNITED STATES DISTRICT COURT
11
                       NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN JOSE DIVISION
13

14      BRIAN McNAMARA, on behalf of            Case No.
        himself and all others similarly
15
        situated,
                                                CLASS ACTION COMPLAINT
16                                              FOR VIOLATIONS OF:
                              Plaintiff,
17
              v.                                  1. THE SHERMAN ACT –
18                                                   MONOPOLIZATION (15
        GOOGLE LLC and ALPHABET                      U.S.C. § 2);
19      INC.,
                              Defendants.         2. THE SHERMAN ACT –
20
                                                     ATTEMPTED
21                                                   MONOPOLIZATION (15
                                                     U.S.C. § 2); and
22
                                                  3. CALIFORNIA UNFAIR
23
                                                     COMPETITION LAW (CAL.
24                                                   BUS. & PROF. CODE §§
                                                     17200, ET SEQ.)
25

26                                              DEMAND FOR JURY TRIAL
27

28

     CLASS ACTION COMPLAINT
             Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 2 of 23



 1                                                    TABLE OF CONTENTS

 2   I.       NATURE OF ACTION ........................................................................................................ 1

 3   II.      JURISDICTION, VENUE AND INTRADISTRICT ASSIGNMENT ................................ 1

 4   III.     PARTIES .............................................................................................................................. 3

 5            A. Plaintiff........................................................................................................................... 3

 6            B. Defendants...................................................................................................................... 3

 7   IV.      FACTUAL ALLEGATIONS................................................................................................ 3

 8            A. Google ............................................................................................................................ 3

 9            B. The Android Mobile App Market .................................................................................. 4
10            C. Google’s Willful Acquisition and Maintenance of its Monopoly in the
                 Android Mobile App Market ......................................................................................... 8
11
     V.       ANTITRUST INJURY ......................................................................................................... 8
12
     VI.      MARKET DEFINITION ...................................................................................................... 9
13
     VII.     TOLLING OF STATUTE OF LIMITATIONS .................................................................... 9
14
     VIII.    CLASS ACTION ALLEGATIONS ................................................................................... 11
15
     IX.      CAUSES OF ACTION ....................................................................................................... 15
16
                   FIRST CAUSE OF ACTION
17                 Violation of Sherman Act -- Monopolization
                   (15 U.S.C. § 2) ............................................................................................................. 15
18
                   SECOND CAUSE OF ACTION
19                 Violation of Sherman Act – Attempted Monopolization
                   (15 U.S.C. § 2) ............................................................................................................. 17
20
                   THIRD CAUSE OF ACTION
21                 Violation of the California Unfair Competition Law
                   (Cal. Business and Professions Code § 17200, et seq.) ............................................... 19
22
     X.       PRAYER FOR RELIEF...................................................................................................... 20
23
     XI.      DEMAND FOR JURY TRIAL ........................................................................................... 21
24

25

26

27

28

      CLASS ACTION COMPLAINT                                              i
             Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 3 of 23



 1   “It is stunning that members of Congress mostly agree that four of
     America’s most successful companies are bullies that abuse their power to
 2   stay on top.”

 3   “The House report was unequivocal that Google and Facebook are
     monopolies, and that elements of Amazon and Apple are as well.”
 4
     —Shira Ovide, Congress Agrees: Big Tech Is Broken, N.Y. TIMES, Oct. 7, 2020.1
 5

 6   I.       NATURE OF ACTION

 7            1.     Plaintiff Brian McNamara (“Plaintiff”), on behalf of himself and all

 8   others similarly situated (the “Class” as defined below), on personal knowledge as to

 9   the facts pertaining to him and on information and belief as to all other matters, and

10   based on the investigation of counsel, brings this class action for damages, injunctive

11   relief, and other relief pursuant to federal antitrust laws and California antitrust,

12   unfair competition, and consumer protection laws. Plaintiff demands a trial by jury

13   and alleges as follows.

14            2.     Google’s Play Store is available to mobile device users running Google’s

15   Android operating system (“OS”). While Google claims that the Android OS is

16   maintained as “open” source software, Google has engaged in course of conduct

17   designed to deter competition in the market for Android mobile applications of

18   “apps” and products sold with such apps (“Android Mobile App Market”).

19            3.     Accordingly, Plaintiff and the putative Class have overpaid or

20   otherwise suffered economic losses due to Google’s monopolization of this market

21   and therefore sue for damages, injunctive relief, and other relief.

22
     II.      JURISDICTION, VENUE AND INTRADISTRICT ASSIGNMENT
23
              4.     Plaintiff brings this action under Sections 4, 12, and 16 of the Clayton
24
     Act (15 U.S.C. §§ 15, 22, and 26) for treble damages, injunctive relief, other relief,
25
     and reasonable attorneys’ fees and costs with respect to the injuries sustained by
26

27
     1Available at https://www.nytimes.com/2020/10/07/technology/congress-big-tech.html (last accessed
28   October 20, 2020).

         CLASS ACTION COMPLAINT                    1
          Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 4 of 23



 1   Plaintiffs arising from violations by Defendants of the federal antitrust laws,

 2   including Section 2 of the Sherman Antitrust Act (15 U.S.C. § 2).

 3         5.     This Court has jurisdiction over this action pursuant to Sections 1331,

 4   1337(a) and 1367 of Title 28 of the United States Code (28 U.S.C. §§ 1331, 1337(a)

 5   and 1367).

 6         6.     This Court has in personam jurisdiction over Defendants because each,

 7   directly and/or through its ownership or control of subsidiaries: (a) transacted

 8   business in the United States, including in this District; (b) are registered to do

 9   business in the state of California; (c) had substantial aggregate contacts with the

10   United States, including this District; and/or (d) engaged in anticompetitive acts

11   that were directed at, and had a direct, substantial, and reasonably foreseeable and

12   intended effect of injuring, the business or property of persons and entities residing

13   in, located in, or doing business throughout the United States, including in this

14   District. Defendants conduct business throughout the United States, including in

15   this District, and have purposefully availed themselves of the laws of the United

16   States.

17         7.     Venue is proper in this District pursuant to Sections 15 and 22 of Title

18   15 of the United States Code (15 U.S.C. §§ 15 and 22) and Sections 1391(b) and (c) of

19   Title 28 of the United States Code (28 U.S.C. § 1391(b) and (c)) because a substantial

20   part of the events giving rise to Plaintiff’s claims occurred in this District, a

21   substantial portion of the affected interstate trade and commerce was carried out in

22   this District, and one or more of the Defendants reside in this District or is licensed

23   to do business in this District. Each Defendant has transacted business, maintained

24   substantial contacts, and/or committed overt acts in furtherance of the illegal

25   restraint of trade throughout this District. The anticompetitive conduct alleged

26   herein has been directed at, and has had the intended effect of, causing injury to

27   persons residing in, located in, or doing business in this District.

28

      CLASS ACTION COMPLAINT                    2
            Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 5 of 23



 1           8.    Pursuant to the Northern District of California’s Civil Local Rule 3-2(c)

 2   & (e), the intradistrict assignment should be to the San Jose Division. This action

 3   arises in Santa Clara County because a substantial part of the events giving rise to

 4   these claims occurred in Santa Clara County. Additionally, Google has offices in

 5   Mountain View, Sunnyvale, and San Jose.

 6   III.    PARTIES

 7           A.    Plaintiff

 8           9.    Plaintiff Brian McNamara (“Plaintiff”) is an individual and purchased

 9   and paid Google for one or more apps through the Google Play Store. Plaintiff is a

10   resident of Half Moon Bay, California.

11           B.    Defendants

12           10.   Google LLC is a limited liability company organized under the laws of

13   Delaware with its principal place of business in Mountain View, California. Google

14   LLC is a technology company that provides internet-related services and products,

15   including online advertising technologies and a search engine.

16           11.     Alphabet Inc. is a Delaware corporation and has its principal place of

17   business in Mountain View, California. Google LLC is a wholly owned subsidiary of

18   Alphabet Inc.

19           12.   Google LLC and Alphabet Inc. are collectively referred to herein as

20   “Google.”

21
     IV.     FACTUAL ALLEGATIONS
22
             A.    Google
23
             13.   Google was launched in 1998 as a general online search engine that
24
     served users web results in response to online queries. Google’s key innovation was
25
     its PageRank algorithm, which ranked the relevance of a webpage by assessing how
26
     many other webpages linked to it. PageRank enabled Google to improve the quality
27
     of its search results even as the web rapidly grew in contrast with the technology
28

      CLASS ACTION COMPLAINT                    3
          Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 6 of 23



 1   used by rival search engines. While Google had entered a crowded field, it had

 2   become the world’s largest search engine by 2000. Google launched AdWords, an

 3   online advertising service that let businesses purchase keyword advertising to

 4   appear on Google’s search results page—an offering that would evolve to became the

 5   heart of Google’s business model—later that year.

 6         14.    Google is now ubiquitous across the digital economy, serving as the

 7   infrastructure for core products and services online. It has grown and maintained its

 8   search engine dominance, such that “Googling” something is now synonymous with

 9   online search itself. Google is now also the largest provider of digital advertising, a

10   leading web browser, a dominant mobile operating system, and a major provider of

11   digital mapping, email, cloud computing, and voice assistant services, alongside

12   dozens of other offerings. Nine of Google’s products—Android, Chrome, Gmail,

13   Google Search, Google Drive, Google Maps, Google Photos, Google Play Store, and

14   YouTube—have more than a billion users each. Each of these services provides

15   Google with a trove of user data, reinforcing its dominance across markets and

16   driving greater monetization through online ads.

17         15.    Google is one of the world’s largest corporations. For 2019, Google

18   reported total revenues of $160.7 billion—up 45% from 2017—and more than $33

19   billion in net income. Google has enjoyed strong and steady profits, with profit

20   margins greater than 20 percent for nine out of the last 10 years, close to three times

21   larger than the average for a U.S. firm. Financial analysts predict that Google is

22   well positioned to maintain its dominance, noting that “Alphabet has established

23   unusually deep competitive moats around its business.”

24         B.     The Android Mobile App Market

25         16.    In the late 1990s and early 2000s, when Google was formed, internet

26   searches were almost exclusively performed through browsers on computers.

27   However, over the past two decades, individuals increasingly used non-desktop

28   devices to access the internet, such as phones and other mobile devices. Thus,

      CLASS ACTION COMPLAINT                   4
          Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 7 of 23



 1   Google launched a business policy to target users of mobile devices and to ensure

 2   their products adopt versions of Google’s technology, products and operating

 3   systems.

 4         17.    A mobile app is software designed for use on a mobile device to provide

 5   access to digital content or services. Popular mobile apps allow users to share

 6   content or play games and, importantly, permit “in app” sale or purchase

 7   transactions for goods and services. Mobile apps can be pre-installed on a mobile

 8   device as a component of the OS by the Original Equipment Manufacturer (“OEM”),

 9   or otherwise loaded directly onto the mobile device from the web using a web

10   browser (a process that Google refers to as “sideloading”). The most frequent way

11   that consumers access mobile apps is through an app store, which itself may be pre-

12   installed on the mobile device. Google uses its Google Play Store to control the

13   mobile app market for devices using the Android OS.

14         18.    An app store is the central point for users to access mobile apps. It

15   centralizes and curates the distribution of mobile apps in a convenient manner for

16   users, and allows users to search, review and buy a mobile app in one spot.

17         19.    There is separate market for mobile apps specific to the OS, including

18   apps developed for Apple iOS and only work on Apple mobile devices and apps

19   developed for Android OS and only work on Android mobile devices. For the same

20   reason, Apple’s App Store and the Google Play Store do not compete against one

21   another.

22         20.    In order to establish dominance, Google released the Android mobile

23   operating system. Google released the Android code for free as “open source,” which

24   means that anyone could access the code and modify it. Modifying the operating

25   system constitutes a “fork.”

26         21.    The open source aspect of the Android OS was key to its wide adoption

27   by OEMs (such as LG, Motorola, Samsung, etc.) and phone carriers (such as AT&T,

28   T-Mobile/Spring, Verizon, etc.). Google’s supposed lack of control over an open

     CLASS ACTION COMPLAINT                   5
          Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 8 of 23



 1   source OS led skeptical OEMs and phone carriers to use Android instead of other

 2   choices then available. The open source model suggested that the distributors, and

 3   not Google, would ultimately retain control over their devices and the app ecosystem

 4   on those devices.

 5         22.    However, once the distributors agreed to use Android OS, app

 6   developers looking for wide distribution of their apps were then incentivized by

 7   Google to develop apps compatible with Android OS. As more apps became available

 8   on Android OS, the operating system became more attractive to consumers which in

 9   turn led to even more developers designing for Android.

10         23.    To achieve desired network effects and make the Android system

11   ubiquitous, Google then “shared” its search advertising and app store revenues with

12   distributers to further induce distributors to give up control over the OS and what

13   apps come preinstalled on mobile devices.

14         24.    Google solidified market dominance of Android OS through a series of

15   contracts with distributors designed to minimize competition. Google requires

16   OEMs such as LG, Motorola, and Samsung to enter “anti-forking agreements.”

17   These agreements specifically forbid OEMs from developing or distributing versions

18   of Android that do not comply with onerous Google-controlled technical standards.

19   The signatories may not distribute devices with Android forks, or us their powerful

20   brands to market forks on behalf of third parties. As a result of Google’s

21   anticompetitive practices, Android OS represents over 95 percent of licensable

22   mobile operating systems for smartphones and tablets in the United States.

23         25.    With control over the dominant Android OS, Google exercised its

24   monopoly power to establish the Google Play Store as the dominant “store” by which

25   other applications can be downloaded for use by consumers on the Android

26   ecosystem.

27         26.    Google required that mobile device OEMs pre-install the Google Play

28   Store on all mobile devices, knowing that users rarely change defaults. Google also

     CLASS ACTION COMPLAINT                   6
          Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 9 of 23



 1   refuses to allow any rival app store to be downloaded from the Google Play Store.

 2   Indeed, third-party app stores could only be accessed by “sideloading,” a complicated

 3   multi-step process where users are warned that sideloading is unsafe. Thus, while

 4   Google theoretically permits sideloading third-party app stores, few users pursue

 5   this option because Google implements significant frictions designed to steer

 6   consumers away from sideloading.

 7         27.    Google also limits basic app functions that are available to apps

 8   downloaded on the Google Play Store, including making it more difficult for users to

 9   update apps (versus automatic updates in the mobile device’s background).

10         28.    Because the Google Play Store is the primary way users install

11   applications on Android devices, the Play Store effectively functions as a gatekeeper

12   for software distribution on all mobile devices with Android OS.

13         29.    As a result of its monopolistic conduct, Google has extracted

14   supracompetitive prices for its Android app distribution services and in-app

15   purchases made through the Google Play Store, including a 30 percent commission

16   on sales of paid apps and a 30 percent fee for in-app purchases. Google collects and

17   processes these commissions and fees directly from Plaintiff and Class Members,

18   remitting the remainder of their payment to the mobile app developer.

19         30.    Google uses its gatekeeping power over third-party app developers

20   through arbitrary and unaccountable enforcement of Play Store policies, which then

21   protect the dominance of Google’s own services and stifles rivals. For example, one

22   mobile app “Callsome” was banned from the Google Play store for “Ad Policy”

23   violations only to learn later that an identical product was able to stay and thrive in

24   the Play Store. Callsome believes it was banned because of its partnership with

25   SmartApp, which at the time was widely considered to be a nascent but rising rival

26   to Google in the Russian market.

27

28

      CLASS ACTION COMPLAINT                   7
          Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 10 of 23



 1         C.     Google’s Willful Acquisition and Maintenance of its Monopoly in

 2                the Android Mobile App Market

 3         31.    Google maintains a monopoly in the Android Mobile App Market and is

 4   able to charge supracompetitive prices for mobile app and in-app purchases. Google

 5   uses anticompetitive covenants in Google’s Mobile Application Distribution

 6   Agreement (“MADA”), requiring OEMs to license the entire suite of Google

 7   applications and services in order to also license the Android OS. Google also

 8   requires OEMS to pre-install the Google Play Store on its home page. If OEM refuse

 9   these restrictive terms and conditions, they lose access to the Android OS.

10         32.    As a result of the MADA terms and conditions, Google has successfully

11   prevented competition from its rivals in the Android Mobile App Market. Google’s

12   MADA agreements also allow Google to charge supracompetitive prices for mobile

13   app and in-app purchases, harming Plaintiff and Class Members by limiting

14   consumer choice.

15         33.    Similarly, Google uses its Developer Distribution Agreement (“DDA”) to

16   contractually restrict competition in the Android Mobile App Market. Amongst

17   other therms, the DDA mandated that developers comply with Google’s Developer

18   Program Policies, including using Google’s proprietary in-app billing for in-app game

19   payments, as well as certain other digital in-app purchases. The DDA also requires

20   that developers “may not use Google Play to distribute or make available any

21   Product that has a purpose that facilitates the distribution of software applications

22   and games for use on Android devices outside of Google Play.” Google has the right

23   to remove any Android app it believes has violated any portion of the DDA.

24   V.    ANTITRUST INJURY

25         34.    Plaintiff and Class Members purchased Android mobile apps and in-

26   app digital content directly from Google through the Google Play Store. Without the

27   unlawful restraints described above, Plaintiff and Class Members would not have to

28   pay supra competitive price for mobile apps and in-app purchases. Google’s

     CLASS ACTION COMPLAINT                   8
            Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 11 of 23



 1   anticompetitive practices also stalled, limited or foreclosed competition and

 2   innovation in the Android Mobile App Market.

 3   VI.     MARKET DEFINITION

 4           35.   The relevant product market is the market for Android mobile apps and

 5   in-app purchases. The relevant geographic market for purposes for this action is the

 6   United States and its territories. Google has significant and durable power in this

 7   market, app stores and mobile apps are developed and distributed throughout the

 8   United States, and Google’s Play Store is available to Android users throughout the

 9   United States.

10   VII.    TOLLING OF STATUTE OF LIMITATIONS

11           36.   Plaintiff and Class members had no knowledge of Google’s

12   anticompetitive conduct, or of facts sufficient to place them on inquiry notice of the

13   claims asserted herein, during the Class period and continuing thereafter, until

14   October 2020 when the United States House of Representatives published its

15   Investigation of Competition in Digital Markets and provided details concerning

16   Google and its conduct.

17           37.   Plaintiff and Class members suffered economic loss due to Google’s

18   wrongful exercise of monopoly power. Plaintiff’s interactions with Google were

19   insufficient, however, to discover Google’s wrongful conduct.

20           38.   Furthermore, no public information was available during the Class

21   period or thereafter that suggests Google’s business activities were done to

22   monopolize the Android Mobile App Market until the House published the Report of

23   its investigation against Google.

24           39.   Moreover, it was reasonable for Plaintiff and Class members not to

25   suspect that Defendants were engaging in any unlawful anticompetitive behavior.

26   Plaintiff and class members are merely consumers of apps and were not active

27   participants in the market.

28

      CLASS ACTION COMPLAINT                   9
         Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 12 of 23



 1         40.     Plaintiffs allege a continuing course of unlawful conduct by Google,

 2   including conduct within the applicable limitation periods. That conduct has

 3   inflicted continuing and accumulating harm within the applicable statutes of

 4   limitation.

 5         41.     For these reasons, the statutes of limitations applicable to Plaintiffs’

 6   and Class members’ claims have been tolled with respect to the claims asserted

 7   herein until the House Report about Google became public.

 8         42.     Additionally, or alternatively, application of the doctrine of fraudulent

 9   concealment tolled the statutes of limitations on Plaintiff’s claims. Plaintiff and

10   Class members had no knowledge of Google’s wrongful acquisition and maintenance

11   of monopoly power in the relevant market, or of facts sufficient to place them on

12   inquiry notice of their claims, during the Class period and continuing thereafter. No

13   information in the public domain or otherwise available to Plaintiffs and Class

14   members during the Class period suggested that Google had wrongfully acquired a

15   monopoly or was using its monopoly power to charge supra-competitive prices.

16         43.     In failing to disclose its wrongful monopolization, in addition to denying

17   it was engaged in such conduct, Google was able to conceal its illicit conduct. In fact,

18   Google has made public denials to this effect in the United States and to foreign

19   regulators.

20         44.     After it was revealed that the House was investigating Google’s

21   monopoly, Google denied such conduct. Similarly, in response to recent news reports

22   of impending antitrust actions against it by federal and state officials for

23   monopolization, Google stated publicly that competition is flourishing, and

24   publishers and marketers have enormous choice when that was plainly incorrect.

25         45.     Further, Google’s anticompetitive monopoly conduct was inherently

26   self-concealing because, as Google knew, its disclosure likely would have led to

27   governmental enforcement activity or civil liability. Google’s conduct is subject to

28   antitrust regulation, so it was reasonable for Plaintiffs and Class members to

      CLASS ACTION COMPLAINT                   10
         Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 13 of 23



 1   presume that it was purchasing apps in a competitive market. A reasonable person

 2   under the circumstances would not have had occasion to suspect that apps were

 3   being sold at supra-competitive prices at any time during the Class period.

 4   VIII. CLASS ACTION ALLEGATIONS

 5         46.    Plaintiff brings this action both on behalf of himself and as a class

 6   action pursuant to Federal Rule of Civil Procedure 23(b)(2) and (b)(3) on behalf of

 7   the following Class:

 8         All persons and entities in the United States that made payment to

 9         Google for a mobile app on the Google Play Store, subscription fees for

10         a mobile app obtained on the Google Play Store, or app content from a

11         mobile app downloaded from the Google App Store, from at least as

12         early as January 1, 2016 through the present (“Class Period”).

13         47.    This definition specifically excludes any of the Defendants named

14   herein, any of the Defendants’ parent companies, subsidiaries, and affiliates, and

15   any of the Defendants’ officers, directors, management, employees, subsidiaries,

16   affiliates or agents. Plaintiff reserves the right to expand, modify, or alter the class

17   definition in response to information learned during discovery.

18         48.    This action is properly brought as a class action under Federal Rule of

19   Civil Procedure 23(a) for the following reasons:

20                a.     Numerosity (Fed. R. Civ. P. 23(a)(1)): The proposed Class is

21                       so numerous and geographically dispersed that the joinder of all

22                       Class Members is impracticable. While Plaintiff does not know

23                       the exact number and identity of all Class Members, Plaintiff is

24                       informed and believe that there are millions of Class Members.

25                       The precise number of Class Members can be ascertained through

26                       discovery;

27                b.     Commonality and Predominance (Fed. R. Civ. P. 23(a)(2)

28                       and 23(b)(3)): There are questions of law and fact common to the

      CLASS ACTION COMPLAINT                   11
        Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 14 of 23



 1                     proposed class which predominate over any questions that may

 2                     affect particular Class Members. Such common questions of law

 3                     and fact include, but are not limited to:

 4                     i.      Whether Defendants monopolized the market for Android

 5                             Mobile Apps at any time during the Class Period;

 6                     ii.     Whether Google unlawfully acquired and maintained

 7                             monopoly power in the relevant market;

 8                     iii.    Whether Plaintiff and the other members of the Class were

 9                             injured    by     Defendants’       conduct   and,   if   so,   the

10                             determination of the appropriate Class-wide measure of

11                             damages;

12                     iv.     Whether Plaintiff and other members of the Class are

13                             entitled to, among other things, injunctive relief, and, if so,

14                             the nature and extent of such relief;

15                     v.      Whether the alleged conspiracy violated the Sherman Act;

16                     vi.     Whether the alleged conspiracy violated California’s

17                             antitrust and unfair competition laws;

18                     vii.    Whether Defendants unjustly enriched themselves to the

19                             detriment of the Plaintiffs and the members of the Class,

20                             thereby entitling Plaintiff and the members of the Class to

21                             disgorgement of all benefits derived by Defendants;

22                     viii.   Whether Plaintiff and members of the Class had any

23                             reason to know or suspect the conspiracy, or any means to

24                             discover the conspiracy; and

25                     ix.     Whether     the        Defendants    and   their   co-conspirators

26                             fraudulently concealed the conspiracy’s existence from

27                             Plaintiff and the members of the Class.

28

     CLASS ACTION COMPLAINT                      12
         Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 15 of 23



 1                c.      Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff’s claims are

 2                        typical of the claims of the members of the proposed Class.

 3                        Plaintiff and the Class have been injured by the same wrongful

 4                        practices of Defendants. Plaintiff’s claims arise from the same

 5                        practices and conduct that give rise to the claims of the Class and

 6                        are based on the same legal theories;

 7                d.      Adequacy of Representation (Fed. R. Civ. P. 23(a)(4)):

 8                        Plaintiff will fairly and adequately protect the interests of the

 9                        Class in that he has no interests antagonistic to those of the other

10                        members of the Class, and Plaintiff has retained attorneys

11                        experienced in antitrust class actions and complex litigation as

12                        counsel;

13         49.    This action is properly brought as a class action under Federal Rule of

14   Civil Procedure 23(b) for the following reasons:

15                a. Declaratory and Injunctive Relief (Fed. R. C. P. 23(b)(2)):

16                     Certification under Rule 23(b)(2) is warranted because Defendants

17                     acted or refused to act on grounds generally applicable to the Class,

18                     thereby making appropriate final injunctive, declaratory, or other

19                     appropriate equitable relief with respect to the Class as a whole.

20                b. Superiority (Fed. R. Civ. P. 23(b)(3)): Certification under Rule

21                     23(b)(3) is appropriate because questions of law or fact common to

22                     members of the Class predominate over any questions affecting only

23                     individual members, and class action treatment is superior to the

24                     other available methods for the fair and efficient adjudication of this

25                     controversy.

26                c. The proposed Class is ascertainable and there is a well-defined

27                     community of interest in the questions of law or fact alleged herein

28

     CLASS ACTION COMPLAINT                    13
         Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 16 of 23



 1                    since the rights of each proposed Class Member were infringed or

 2                    violated in the same fashion;

 3         50.    A class action is superior to other available methods for the fair and

 4   efficient adjudication of this controversy for at least the following reasons:

 5                a. Given the size of individual Class Member’s claims and the expense

 6                    of litigating those claims, few, if any, Class Members could afford to

 7                    or would seek legal redress individually for the wrongs Defendants

 8                    committed against them and absent Class Members have no

 9                    substantial interest in individually controlling the prosecution of

10                    individual actions;

11                b. This action will promote an orderly and expeditious administration

12                    and adjudication of the proposed Class claims, economies of time,

13                    effort and resources will be fostered, and uniformity of decisions will

14                    be insured;

15                c. Without a class action, Class Members will suffer damages, and

16                    Defendant’s violations of law will proceed without remedy while

17                    Defendants reaped and retained the substantial proceeds of their

18                    wrongful conduct; and

19                d. Plaintiff knows of no difficulty that will be encountered in the

20                    management of this litigation which would preclude its maintenance

21                    as a class action.

22

23

24

25

26

27

28

      CLASS ACTION COMPLAINT                   14
           Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 17 of 23



 1   IX.    CAUSES OF ACTION

 2                               FIRST CAUSE OF ACTION

 3                      Violation of Sherman Act -- Monopolization

 4                                          (15 U.S.C. § 2)

 5          51.   Plaintiff hereby repeats and incorporates by reference each preceding

 6   paragraph as if fully stated herein.

 7          52.   Plaintiff brings this claim on his own behalf and on behalf of each

 8   member of the Class described above.

 9          53.   The relevant market is the U.S. market for mobile apps and in-app

10   purchases sold in the Android Mobile App Market.

11          54.   Google has gained and maintains monopoly power in the relevant

12   market by improper and unlawful means. More specifically, Google has willfully

13   acquired and maintained such power by coercing the purchase of Android Mobile

14   Apps and in-app products and services at artificial prices and by its patently

15   exclusionary conduct, including its refusal to allow rival app stores to be accessed

16   through the Google Play Store and implementing significant frictions designed to

17   steer consumers away from sideloading third-party app stores. Consumers must use

18   the Android Mobile App Market to obtain Android mobile apps and in-app

19   purchases.

20          55.   For the reasons stated herein, substantial barriers to entry exist in the

21   relevant market.

22          56.   Google has the power to exclude competition in the relevant market,

23   and it has used that power, including by way of its unlawful practices in restraint of

24   trade as described herein, to maintain and expand its monopoly power in that

25   market.

26          57.   Google’s conduct as described herein, including its unlawful practices in

27   restraint of trade, is exclusionary vis-à-vis its rival app stores in the U.S. market for

28   Android mobile apps and in-app purchases.

      CLASS ACTION COMPLAINT                     15
         Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 18 of 23



 1         58.    Google has behaved as alleged herein in an attempt to obtain a

 2   monopoly in the U.S. market for Android mobile apps and in-app purchases, with

 3   the effect being that competition is foreclosed, innovation is stifled, and consumer

 4   choice is gravely diminished. Additionally, Google has abused its market power by

 5   charging supra-competitive 30 percent commission on sales of paid apps and a 30

 6   percent fee for in-app purchases. Further, Google’s actions have depressed output

 7   and stifled innovation and options for consumers as alleged herein.

 8         59.    There is no business necessity or other pro-competitive justification for

 9   Google’s conduct.

10         60.    As a direct and proximate cause of Google’s conduct, Plaintiff and

11   members of the Class have suffered antitrust injury. Plaintiff and the Class

12   members paid significantly higher prices for Android mobile apps and in-app

13   purchases than they would have but for Google’s unlawful conduct. That conduct

14   also deprived Plaintiff and Class members of improved quality and innovation in the

15   relevant markets.

16         61.    Plaintiff is inclined to continue to purchase Android mobile apps and in-

17   app purchases in the future because of his investment in the mobile device

18   containing the Android OS.

19         62.    Plaintiff and members of the Class are entitled to damages, including

20   treble damages, sustained because of Google’s monopolistic acts and practices.

21         63.    Plaintiff and members of the Class are entitled to equitable relief as

22   appropriate to cure Google’s monopoly conduct and restore competition in the

23   relevant market. Members of the Class are regular users of the Android Mobile App

24   market and will continue to purchase such apps and in-app products and services

25   and suffer further injury if Google’s monopoly is not ended.

26         64.    Plaintiff and the Class also are entitled to injunctive relief to prevent

27   Google from persisting in its unlawful, inequitable, and unjustified behavior to their

28   detriment, with such an injunction at a minimum prohibiting Google from

      CLASS ACTION COMPLAINT                  16
         Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 19 of 23



 1   continuing to: charge supra-competitive commission on sales of paid apps and a

 2   supra-competitive percent fee for in-app purchases. See, e.g., 15 U.S.C. § 26.

 3                             SECOND CAUSE OF ACTION

 4               Violation of Sherman Act – Attempted Monopolization

 5                                          (15 U.S.C. § 2)

 6         65.    Plaintiff hereby repeats and incorporates by reference each preceding

 7   paragraph as if fully stated herein.

 8         66.    Plaintiff brings this claim on his own behalf and on behalf of each

 9   member of the Class described above.

10         67.    The relevant market is the U.S. market for mobile apps and in-app

11   purchases sold in the Android Mobile App Market.

12         68.    Google has attempted to monopolize the U.S. market for Android

13   mobile apps. More specifically, Google has willfully acquired and maintained market

14   power by its patently exclusionary conduct, including its refusal to allow rival app

15   stores to be accessed through the Google Play Store and implementing significant

16   frictions designed to steer consumers away from sideloading third-party app stores.

17   Consumers must use the Android Mobile App Market to obtain Android mobile apps

18   and in-app purchases.

19         69.    Google’s anticompetitive conduct has created a dangerous probability

20   that it will achieve monopoly power in the U.S. market for Android mobile apps and

21   in-app purchases.

22         70.    Google has a specific intent to achieve monopoly power in the U.S.

23   market for Android mobile apps and in-app purchases. Now, and if its unlawful

24   restraints are not checked, Google has a dangerous probably of success in the

25   relevant market as defined by the Plaintiffs.

26         71.    Google has the power to exclude competition in the U.S. market for

27   Android mobile apps and in-app purchases, and it has used that power, including by

28

      CLASS ACTION COMPLAINT                     17
         Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 20 of 23



 1   way of its unlawful practices in restraint of trade as described herein, in an attempt

 2   to monopolize that relevant market.

 3         72.    Google’s conduct as described herein, including its unlawful practices in

 4   restraint of trade, is exclusionary vis-à-vis its rival app stores in the U.S. market for

 5   Android mobile apps and in-app purchases.

 6         73.    Google has behaved as alleged herein in an attempt to obtain a

 7   monopoly in the U.S. market for Android mobile apps and in-app purchases, with

 8   the effect being that competition is foreclosed, innovation is stifled, and consumer

 9   choice is gravely diminished. Additionally, Google has abused its market power by

10   charging supra-competitive 30 percent commission on sales of paid apps and a 30

11   percent fee for in-app purchases. Further, Google’s actions have depressed output

12   and stifled innovation and options for consumers as alleged herein.

13         74.    There is no business necessity or other pro-competitive justification for

14   Google’s conduct.

15         75.    Plaintiff and the Class have been injured, and will continue to be

16   injured, in their property as a result of Google’s conduct, including by way of

17   overpaying for Android mobile apps and in-app purchases.

18         76.    Plaintiff is inclined to continue to purchase Android mobile apps and in-

19   app purchases in the future because of his investment in the mobile device

20   containing the Android OS.

21         77.    Plaintiff and the Class also are entitled to injunctive relief to prevent

22   Google from persisting in its unlawful, inequitable, and unjustified behavior to their

23   detriment, with such an injunction at a minimum prohibiting Google from

24   continuing to: charge supra-competitive commission on sales of paid apps and a

25   supra-competitive percent fee for in-app purchases. See, e.g., 15 U.S.C. § 26.

26

27

28

      CLASS ACTION COMPLAINT                   18
          Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 21 of 23



 1                               THIRD CAUSE OF ACTION

 2                  Violation of the California Unfair Competition Law

 3                  (Cal. Business and Professions Code § 17200, et seq.)

 4          78.    Plaintiff hereby repeats and incorporates by reference each preceding

 5   paragraph as if fully stated herein.

 6          79.    Google’s conduct is unlawful in violation of California’s Unfair

 7   Competition Law (“UCL”) because it violates Section 2 of the Sherman Act, 15

 8   U.S.C. § 2.

 9          80.    Google has engaged in unfair business practices through the conduct

10   alleged herein, which has restrained competition. Google’s conduct is unfair and in

11   violation of the UCL because it violates California’s clearly established public policy

12   forbidding monopolistic acts. Google wrongfully acquired and unlawfully maintained

13   monopoly power in the relevant market through the conduct alleged herein,

14   including by leveraging its monopoly power in the Android Mobile App market to

15   coerce the purchase of Android Mobile Apps and in-app products and services at

16   artificial prices.

17          81.    Google’s practices also are unlawful in violation of the UCL because

18   they offend public policy; are immoral, unethical, oppressive, outrageous,

19   unscrupulous, and substantially injurious; and caused substantial harm, including

20   in the form of artificially inflated prices, that greatly outweighs any possible utility

21   from the practices.

22          82.    Google’s conduct actually and proximately caused Plaintiff and Class

23   members to lose money or property. On behalf of the Class, Plaintiff seeks damages,

24   injunctive relief, and reasonable attorneys’ fees and costs, as well as any other relief

25   the Court may deem just or proper.

26

27

28

      CLASS ACTION COMPLAINT                   19
          Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 22 of 23



 1   X.    PRAYER FOR RELIEF

 2         WHEREFORE, Plaintiff requests that the Court enter judgment on his

 3   behalf and on behalf of the Class defined herein, by adjudging and decreeing that:

 4         1.     That the Court determine that this action may be maintained as a class

 5   action under Federal Rule of Civil Procedure 23(b)(2), (b)(3), and (c)(4) that Plaintiff

 6   be certified as Class representative, and Plaintiff’s counsel be appointed as counsel

 7   for the Class;

 8         2.     That the unlawful contract, combination, or conspiracy alleged be

 9   adjudged and decreed to be an unreasonable restraint of trade or commerce in

10   violation of Section 2 of the Sherman Act;

11         3.     That Defendants have violated the UCL by engaging in conduct that

12   constitutes unlawful, unfair and fraudulent business practices;

13         4.     That Plaintiff and the Class have been injured in their business and

14   property as a result of Defendants’ violations;

15         5.     That Plaintiff and the Class recover damages, as provided by law,

16   determined to have been sustained as to each of them, in an amount to be trebled in

17   accordance with the antitrust laws, and that judgment be entered against Defendants

18   on behalf of Plaintiff and the Class;

19         6.     Plaintiff and the Class recover their costs of suit, including reasonable

20   attorneys’ fees, costs, and expenses of the lawsuit, as provided by law;

21         7.     That Defendants, their subsidiaries, affiliates, successors, transferees,

22   assignees and the respective officers, directors, partners, agents, and employees

23   thereof and all other persons acting or claiming to act on their behalf be permanently

24   enjoined and restrained from continuing and maintaining the combination,

25   conspiracy, or agreement alleged herein;

26         8.     That Plaintiff and the Class be awarded pre-judgment and post-

27   judgment interest, and that such interest be awarded at the highest legal rate from

28   and after the date of service of the initial complaint in this action;

      CLASS ACTION COMPLAINT                   20
           Case 5:20-cv-07361 Document 1 Filed 10/20/20 Page 23 of 23



 1          9.    That Plaintiff and the Class are entitled to equitable relief appropriate

 2   to remedy Defendants’ past and ongoing restraint of trade, including:

 3                i.     A judicial determination declaring the rights of Plaintiff and the

 4                       Class, and the corresponding responsibilities of Defendants; and

 5                ii.    Issuance of a permanent injunction against Defendants and their

 6                       parents,   subsidiaries,   affiliates,   successors,   transferees,

 7                       assignees and the Respective officers, directors, partners, agents,

 8                       and employees thereof and all other persons acting or claiming to

 9                       act on their behalf from violations of the law as alleged herein.

10          10.   That Defendants are to be jointly and severally responsible financially

11   for the costs and expenses of a Court-approved notice program through post and

12   media designed to give immediate notification to the Class; and

13          11.   For such other and further relief as is just under the circumstances.

14   XI.    DEMAND FOR JURY TRIAL

15          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff and the Class

16   demand a trial by jury of all the claims asserted in this complaint that are so

17   triable.

18
     Dated: October 20, 2020                 COTCHETT, PITRE & McCARTHY, LLP
19
20                                           /s/ Elizabeth T. Castillo
                                             Elizabeth T. Castillo
21
                                             Attorneys for Plaintiff Brian McNamara
22                                           and all other similarly situated

23

24

25

26

27

28

      CLASS ACTION COMPLAINT                  21
